DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 
Response to Amendment
The amendment filed on February 9, 2022 in response to the previous Office Action (11/09/2021) is acknowledged and has been entered.
	Claims 1 and 3 – 20 are currently pending.
	Claim 2 is cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 6 – 7, 11 – 12, 16 – 18 rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0126979) in view of Yu et al. (US 2016/0154559).
Regarding claim 1, Evans et al. disclose, in at least figures 7A and 7B, an electronic device (mobile device 100) comprising: a touch screen (710/740/750) including at least a first layer having a perforated hole formed in the first layer and a second layer having a region corresponding to the hole omitting pixels elements (fig. 7A/B, 8; ¶38, 46; cl. 6: camera icon 700 can be selected by touch; he camera occupying a portion of the display screen, the display screen surrounding the camera comprising the plurality of light emitting elements); a camera configured to capture an image through the hole (¶38: a front facing camera 700 integrated into the display screen 710); and at least one processor configured to: display an execution screen of an application (a “Home” screen is an application execution screen, the application being the operating system of the device, thus a powered on mobile device inherently displays an execution screen of an application); while the execution screen is displayed with a portion thereof completely surrounding the hole of the touch screen (¶41; cl. 6: the camera 700 can be placed anywhere on the display screen 710, such as the upper right corner, the lower left corner, middle of the screen; the display screen surrounding the camera comprising the plurality of light emitting elements), receive, via the touch screen, a touch input on a portion of the touch screen, an initial contact area of the received touch input being over a portion of the execution screen surrounding at least a part of the hole (¶38: camera icon 700 can be selected by touch, or can be voice activated. By integrating the camera 700 into the display, the area of the display screen is increased because the camera acts as both a camera operable to record an image, and a camera icon operable to activate the camera); perform an operation related with the camera based on the touch input (¶38: When the camera icon 700 is selected, the camera icon 700 can be operable to perform a variety of functions, such as launching a camera application on the mobile device, taking a picture, etc.), wherein a portion of the display completely surrounds the hole of the touch screen (¶41; cl. 6: the camera 700 can be placed anywhere on the display screen 710, such as the upper right corner, the lower left corner, middle of the screen; the display screen surrounding the camera comprising the plurality of light emitting elements). Evans fails to explicitly disclose display a preview 
	In the same field of endeavor, Yu teaches operating a camera using a drag operation on the touch screen wherein a preview image is displayed (¶140). In light of the teaching of Yu, it would have been obvious to one of ordinary skill in the art to use Yu’s teaching in Evans’ system because an artisan of ordinarily skill would recognize that this would result in allowing a user to view the image captured by executing the camera application.

	Regarding claim 3, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 1. Evans also teaches wherein the at least one processor is further configured to display operational state information of the camera on the portion of the touch screen (¶38: When the camera icon 700 is selected, the camera icon 700 can be operable to perform a variety of functions, such as launching a camera application on the mobile device, taking a picture, etc. By integrating the camera 700 into the display, the area of the display screen is increased because the camera acts as both a camera operable to record an image, and a camera icon operable to activate the camera).

	Regarding claim 4, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the touch input comprises a drag gesture that is initiated within the portion of the touch screen and is controller 180 of the mobile terminal 100 according to an embodiment of the present invention receives touch input applied from a corner of the touchscreen 151 and dragged to the center of the touchscreen 151 (in a diagonal direction; the controller 180 can automatically execute a camera application).

Regarding claim 5, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 4. Yu also teaches wherein the at least one processor is further configured to display the preview image being received through the camera and having a size based on a position of the touch screen where the drag gesture is ended (fig. 19; ¶166: size of the virtual area SA increases as the length of the second drag input increases, and the increased virtual area SA can display more images).

	Regarding claim 6, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the at least one processor is further configured to: perform the operation including an execution of the camera in response to the received touch input (Evans ¶38: camera icon 700 can be selected by touch), display activation information regarding the execution in the portion of the touch screen (Evans ¶38: When the camera icon 700 is selected, the camera icon 700 can be operable to perform a variety of functions, such as launching a camera application on the mobile device, taking a picture), and display the preview image received through the camera on the touch screen based on a drag of operating a camera using a drag operation on the touch screen wherein a preview image is displayed; controller 180 can control the display unit 151 to be automatically turned on and display the captured image R on the touchscreen 151).

	Regarding claim 7, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the at least one processor is further configured to display the preview image in a first portion of the touch screen and a screen of an application in a second portion of the touch screen distinct from the first portion (¶145; fig. 9: upon reception of input for selecting the captured image C13, one or more sharing applications (mail, messenger, drive and Bluetooth) for sharing the captured image with an external device can be displayed on the touchscreen 151; controller 180 can transmit the captured image C13 to the external device using an application selected from the one or more sharing applications).

	Regarding claim 8, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 7. Yu also teaches wherein the at least one processor is further configured to configure, when the image is captured through the camera, the captured image as input data of the application (¶145; fig. 9: upon reception of input for selecting the captured image C13, one or more sharing applications (mail, messenger, drive and Bluetooth) for sharing the captured image with an external device can be displayed on the touchscreen 151; controller 180 can transmit the captured image C13 to the external device using an application selected from the one or more sharing applications).

Claims 11 – 18 are rejected as applied to claims 1 – 8, supra. The method steps as claimed would have been implied by the apparatus of Evans et al. in view of Yu et al.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. in view of Yu et al. in view of Choi (US 2014/0016921).
	Regarding claim 9, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the at least one processor is further configured to set a photographing timer of the camera to capture the image based on a drag distance of the touch input.
	In the same field of endeavor, Choi teaches determining a drag distance and computing a timer setting based on the determined drag distance (¶64-66). In light of the teaching of Choi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Choi’s configuration in Evans’ system because an artisan of ordinarily skill would recognize that this would result in an imaging device with easily settable photographing timer that does not require a separate setting page or extra time.

Claim 19 are rejected as applied to claim 9 above. The method steps as claimed would have been implied by the apparatus of Evans et al. in view of Yu et al. in view of Choi. Choi also teaches the added limitation of displaying information on the When the touch input on the photographing icon 620 continues, the value of the gauge 630 may be increased and decreased repeatedly to adjust a value of the gauge 630, such as illustrated by the upward and downward directional arrows 611 and 612, respectively, for example. When a touch release is detected on the photographing icon 620, a movement of the gauge 630 may be stopped, and a value of the photographing timer, more particularly, a value of a self-timer, may be determined to be a value of the stopped gauge 630).

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. in view of Yu et al. in view of Moskovchenko (US 2015/002735).
	Regarding claim 9, Evans et al. in view of Yu et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the at least one processor is further configured to change a color of the touch screen into a bright color based on the touch input simultaneously with capturing the image through the camera.
	In the same field of endeavor, Moskovchenko teaches an electronic device that is configured to illuminate the digital display as an image is being captured by a front facing camera. The user may activate the front facing camera to capture an image, and this would cause the digital display to flash a bright white color while the image is being captured (¶19, 23). In light of the teaching of Moskovchenko, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moskovchenko’s configuration in Evans’ system because an artisan of 

	Claims 20 are rejected as applied to claims 10 above. The method steps as claimed would have been implied by the apparatus of Evans et al. in view of Yu et al.  in view of Choi.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698